DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
No amendment or argument was submitted in Applicant' s arguments, filed 06/30/2022, with respect to the objection to Claim 15. Therefore, the objection remains.
No amendment or argument was submitted in Applicant' s arguments, filed 06/30/2022, with respect to the interpretation of Claims 1, 14, and 15 under 35 U.S.C. § 112(f). The examiner is interpreting this silence in the response as evidence of the applicant’s agreement to this interpretation.
No amendment or argument was submitted in Applicant' s arguments, filed 06/30/2022, with respect to the rejection of Claims 1, 3-5, and 12-13 under 35 U.S.C. § 112(b) regarding the clause “the calculating unit is configured to calculate the periodicity of the body movement using a frequency…”. (The Office Action had indicated that it is unclear how the calculating unit can be configured to calculate the periodicity of the body movement using a frequency at 6 Hz or higher, because this implies that frequency components are calculated using frequency components). Therefore, the rejection remains.
Applicant’s amendment to Claim 12 comprising the clause “the devices calculate the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data, filed 06/30/2022, has been fully considered and is persuasive. The rejection of regarding this clause under 35 U.S.C. § 112(b)has been withdrawn. 
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claims 1, 3-5, and 12-15 under 35 U.S.C. § 112(b), the applicant has argued that the clause "6 Hz or higher" does not indicate an unbounded range, because the clause indicates that the frequency is at least 6 Hz. However, in the interest of advancing prosecution, the applicant has amended claims 1 and 12 to recite "at least 6 Hz". The examiner acknowledges this argument and this amendment, but notes that, by itself, “at least 6 Hz” also indicates an unbounded range. The suggested amendment “at least 6 Hz” was precluded by the suggested amendment “any finite range, wherein the range includes at least 6 Hz”. Although “6 Hz or higher” holds the same meaning as “at least 6 Hz”, it is this recitation of a finite range which is needed to overcome the rejection under 35 U.S.C. § 112(b).
Regarding the rejection of Claims 1, 3-5, and 11-13 under 35 U.S.C. § 101, the applicant has argued recite, among other features "the calculating unit is configured to calculate a frequency spectrum by performing frequency analysis on the body movement data and calculate, using the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement, and the calculating unit is configured to output an evaluation result indicating the identified cognitive function level and to display the evaluation result." These features in combination with the remaining features are not directed to an abstract idea. To clarify the previously mailed Office action on 03/30/2022, displaying the evaluation result, which is an abstract idea, is not a tangible result considered a specific improvement in computer functionality, field of use, or technology. There must be some teaching or argument clearly stated on the record that shows how these new limitations are an improvement over prior technology, or a recitation of a feedback to the evaluation result such as a treatment, prophylaxis, or any other known integration into a practical application recited in MPEP § 2106.05.
Regarding the rejection of Claims 1, 3-5, and 11-13 under 35 U.S.C. § 103, the applicant has argued the cited portions of the applied references are not understood to teach each and every limitation of Claim 1, including the limitation of "calculate, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement." Tak does not disclose this, and although McCombie discloses power spectra that are generated during convulsing, falling, walking, and resting, McCombie does not disclose or suggest that the power spectra, or the Fourier Transformations thereof, are indicative of cognitive impairment. Thus, absent such a disclosure, McCombie provides no teaching or suggestion to one skilled in the art to modify Tak based on the disclosure of McCombie. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Although McCombie does not expressly provide a teaching or suggestion to one skilled in the art to modify Tak based on the disclosure of McCombie, Ito provides sufficient motivation for one with skill in the art to combine the two references. See the 35 U.S.C. § 103 rejection section below.
Regarding the rejection of Claims 14 and 15 under 35 U.S.C. § 103, the applicant has argued the cited portions of the applied references are not understood to disclose or suggest, after a predetermined time has passed after the subject starts walking, to identify a time period, during which the subject makes a predetermined number of steps while walking. The applicant has also amended the claim. However, as stated in the Office Action mailed 03/30/2022, the claim language still does not recite wherein the calculating unit is expressly configured to predetermine, calculate and/or keep track of the predetermined time. The claims recite “the calculating unit is configured to…identify a time period… the identified time period being a time period after a predetermined time has passed after the subject starts walking”. This is still a further limitation of the clause "identifying a time period". As long as this calculating unit is capable of identifying a time period, during which the subject makes a predetermined number of steps while walking, after a predetermined time of any sort (e.g. a walking cycle of a predetermined time, a mentally predetermined time, a specified number of walking cycles, etc.), it reads on this limitation.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In Claim 15, the clause “wherein the periodicity of the body movement is a time taken for the subject to take one step when walking” should be followed by a semicolon or a comma.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the calculating unit is configured to calculate the periodicity of the body movement using a frequency that is at least 6 Hz”. This limitation is unclear in light of the rest of Claim 1 and the applicant’s specification. It can be inferred that the periodicity of the body movement is a frequency. See examples from the applicant’s specification:
page 21, lines 16-21: “data indicating the periodicity of a body movement is data on high-frequency components in the frequency spectrum”.
Page 22, lines 21-22: “the frequency spectrum indicating the periodicity of the body movement of subject 2 walking”
Page 28, lines 3-5: “The periodicity of a body movement is frequency components at a higher frequency than a frequency for walking among frequency components constituting the body movement”.
In light of this conclusion that the periodicity of the body movement must refer a frequency, it is unclear how the calculating unit can be configured to calculate the periodicity of the body movement using a frequency that is at least 6 Hz, because this implies that frequency components are calculated using frequency components. Both the periodicity and the frequency mentioned are “at a higher frequency than a frequency for walking”, so they appear to be interchangeable. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the calculating unit is configured to calculate the periodicity of the body movement, which is the frequency components at 6 Hz or higher”. 
Claim 1 recites the limitation “the calculating unit is configured to calculate the periodicity of the body movement using a frequency that is at least 6 Hz”. The clause “at least 6 Hz” is unclear because this is an unbounded range. “At least 6 Hz” indicates a range from 6 Hz to infinity, which is not defined. Thus, this clause cannot be interpreted to have any distinctly claimed metes and bounds. For the purposes of substantive examination, the examiner is interpreting this limitation as “the calculating unit is configured to calculate the periodicity of the body movement, which is the frequency components of any finite range, wherein the range includes at least 6 Hz”.
Claim 1 recites the limitation “the calculating unit is configured to calculate the periodicity of the body movement using a frequency that is at least 6 Hz”. It is unclear how exactly the periodicity is calculated using a frequency. For the purposes of substantive examination, the examiner is interpreting this limitation as “the calculating unit is configured to calculate the periodicity of the body movement, which is the frequency components of any finite range, wherein the range includes at least 6 Hz”. 
Claims 4-5 and 10-11 are rejected by virtue of dependence on Claim 1.
Claim 1 recites the limitation “the device calculates the periodicity of the body movement using a frequency that is at least 6 Hz”. This limitation is unclear in light of the rest of Claim 1 and the applicant’s specification. It can be inferred that the periodicity of the body movement is a frequency. See examples from the applicant’s specification:
page 21, lines 16-21: “data indicating the periodicity of a body movement is data on high-frequency components in the frequency spectrum”.
Page 22, lines 21-22: “the frequency spectrum indicating the periodicity of the body movement of subject 2 walking”
Page 28, lines 3-5: “The periodicity of a body movement is frequency components at a higher frequency than a frequency for walking among frequency components constituting the body movement”.
In light of this conclusion that the periodicity of the body movement must refer a frequency, it is unclear how the device can calculate the periodicity of the body movement using a frequency that is at least 6 Hz, because this implies that frequency components are calculated using frequency components. Both the periodicity and the frequency mentioned are “at a higher frequency than a frequency for walking”, so they appear to be interchangeable. For the purposes of substantive examination, the examiner is interpreting this limitation as “the device calculates the periodicity of the body movement, which is the frequency components at 6 Hz or higher”. 
Claim 12 recites the limitation “the device calculates the periodicity of the body movement using a frequency that is at least 6 Hz”. The clause “at least 6 Hz” is unclear because this is an unbounded range. “At least 6 Hz” indicates a range from 6 Hz to infinity, which is not defined. Thus, this clause cannot be interpreted to have any distinctly claimed metes and bounds. For the purposes of substantive examination, the examiner is interpreting this limitation as “the device calculates the periodicity of the body movement, which is the frequency components of any finite range, wherein the range includes at least 6 Hz”.
Claim 12 recites the limitation “the device calculates the periodicity of the body movement using a frequency that is at least 6 Hz”. It is unclear how exactly the periodicity is calculated using a frequency. For the purposes of substantive examination, the examiner is interpreting this limitation as “the device calculates the periodicity of the body movement, which is the frequency components of any finite range, wherein the range includes at least 6 Hz”. 
Claims 13 is rejected by virtue of dependence on Claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A cognitive function evaluation device”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of cognitive function evaluation, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person. Similarly, acquiring body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking encompasses the user manually/mentally acquire body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking, e.g. visually or haptically. Similarly, calculating the periodicity of the body movement from the body movement data acquired by the acquiring unit and checking the calculated periodicity of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated periodicity of the body movement, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating the periodicity of the body movement from the body movement data and checking the calculated periodicity of the body movement against the reference data. Similarly, calculating the periodicity of the body movement using a frequency that is at least 6 Hz from a frequency spectrum obtained by performing a frequency analysis on the body movement data, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating the periodicity of the body movement using a frequency. Similarly, calculating a frequency spectrum by performing frequency analysis on the body movement data and calculating, using the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating a frequency spectrum and then calculating, an integral. Similarly, outputting an evaluation result indicating the identified cognitive function level, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally outputting an evaluation result indicating the identified cognitive function level, e.g. with voice or pen and paper. Finally, displaying the evaluation result, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally display the evaluation result, e.g. with pen and paper. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Determining and outputting an evaluation result indicating an identified cognitive function level does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The acquiring unit and body movement sensor do not add more than the insignificant extra-solution activity of mere data gathering to the judicial exception, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). The calculating unit with a display and storing unit do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	
Claim 4 recites body movement data being data on a change in acceleration of the body movement over time, and the calculating unit being configured to identify a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and perform frequency analysis on the body movement data in the identified time period. Nothing in the claim language precludes a user identifying a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and performing frequency analysis on the body movement data in the identified time period in the mind. This judicial exception is not integrated into a practical application because the claim only recites one additional element-using a processor to identify a time period from the body movement data and perform frequency analysis on the body movement data in the identified time period. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to identify a time period from the body movement data and perform frequency analysis on the body movement data in the identified time period amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the additional element of the body movement data being data on a change in acceleration of the body movement over time amounts to merely selecting a particular type of data type to be manipulated, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 5 recites the body movement data being data on a change in an acceleration of the subject over time in a horizontal direction orthogonal to a walking direction in which the subject is walking. Nothing in the claim language precludes a user manually performing the calculations of Claim 1 wherein the periodicity of the body movement is a step length of the subject walking in the mind. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as the claim element of the body movement data being data on a change in an acceleration of the subject over time in a horizontal direction orthogonal to a walking direction in which the subject is walking amounts to merely selecting a particular type of data to be manipulated, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 10 recites the calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data. Nothing in the claim language precludes a user calculating relative position data on a movement of a center of gravity position of the subject from the body movement data and identifying a time period based on the generated relative position data.in the mind. This judicial exception is not integrated into a practical application because the claim only recites one additional element -using a processor to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data. The processor in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 recites the body movement sensor being an acceleration sensor, a camera, or a radio wave sensor. Nothing in the claim language precludes a user manually performing the calculations of Claim 1, wherein the body movement sensor is an acceleration sensor, a camera, or a radio wave sensor in the mind. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. the acceleration sensor, a camera, or a radio wave sensor) amount to simply an attempt to limit the use of the abstract idea to a particular technological environment. See MPEP 2106.05(h). The claim is not patent eligible.

	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A cognitive function evaluation method”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of cognitive function evaluation, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, acquiring body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking encompasses the user manually/mentally acquiring body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking, e.g. visually, audibly, or via haptic means. Similarly, calculating periodicity of the body movement from the body movement data acquired in the acquiring and identifying a cognitive function level corresponding to the calculated periodicity of the body movement by checking the calculated periodicity of the body movement against reference data that is stored in a storing unit and indicates a relationship between the periodicity of the body movement of a person walking and a cognitive function of the person, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating periodicity of the body movement from the body movement data and identifying a cognitive function level corresponding to the calculated periodicity of the body movement by checking the calculated periodicity of the body movement against reference data. Similarly, performing a frequency analysis on the body movement data, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing a frequency analysis on the body movement data. Similarly, calculating a frequency spectrum by performing frequency analysis on the body movement data and calculating, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing frequency analysis on the body movement data and calculating, in the calculated frequency spectrum, an integral. Finally, outputting an evaluation result indicating the identified cognitive function level and displaying the evaluation result, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally outputting an evaluation result indicating the identified cognitive function level and displaying the evaluation result, e.g. with pen and paper. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Determining and outputting an evaluation result indicating an identified cognitive function level does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The body movement sensor does not add more than insignificant extra-solution activity to the judicial exception, as it is incidental to the primary process and is merely a nominal or tangential addition to the claim in the form of mere data gathering. See MPEP 2106.05(g). The device, calculating unit, and storing unit do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	
Claim 13 recites a non-transitory computer-readable recording medium having recorded thereon a program for enabling a computer to implement the cognitive function evaluation method according to claim 12. As stated above, nothing in the claim language precludes a user manually performing the calculations of Claim 12. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. the non-transitory computer readable recording medium) amount to simply an attempt to limit the use of the abstract idea to a particular technological environment. See MPEP 2106.05(h). The claim is not patent eligible. 

	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A cognitive function evaluation device”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of cognitive function evaluation, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person encompasses the user manually/mentally storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person. Similarly, acquiring body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally acquiring body movement data on a detected body movement from a body movement sensor, e.g. visually, audibly, or haptically. Similarly, calculating the periodicity of the body movement from the body movement data acquired by the acquiring unit and checking the calculated periodicity of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated periodicity of the body movement, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating the periodicity of the body movement from body movement data and checking the calculated periodicity of the body movement against reference data. Similarly, generating relative position data on a movement of a center of gravity position of the subject from the body movement data, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally generating relative position data from body movement data. Similarly, identifying a time period, during which the subject makes a predetermined number of steps while walking, based on the generated relative position data and calculate the step length from the body movement data in the identified time period, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally identifying a time period based on the generated relative position data and calculating the step length from the body movement data in the identified time period. Finally, identifying a cognitive function level of the person based on the step length calculated, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally identifying a cognitive function level of the person based on the step length calculated. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Identifying a cognitive function level of the person does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The acquiring unit and body movement sensor do not add more than the insignificant extra-solution activity of mere data gathering to the judicial exception, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). The calculating unit does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	
	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A cognitive function evaluation device”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of cognitive function evaluation, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person encompasses the user manually/mentally storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person.  Similarly, acquiring body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally acquiring body movement data on a detected body movement from a body movement sensor, e.g. visually, audibly, or haptically. Similarly, calculating the periodicity of the body movement from the body movement data acquired by the acquiring unit and checking the calculated periodicity of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated periodicity of the body movement, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating the periodicity of the body movement from body movement data and checking the calculated periodicity of the body movement against reference data. Similarly, generating relative position data on a movement of a center of gravity position of the subject from the body movement data, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally generating relative position data from body movement data. Similarly, identifying a time period, during which the subject makes a predetermined number of steps while walking, based on the generated relative position data and calculate the time of a step from the body movement data in the identified time period, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally identifying a time period based on the generated relative position data and calculating the time of a step from the body movement data in the identified time period. Finally, identifying a cognitive function level of the person based on the time of a step calculated, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally identifying a cognitive function level of the person based on the time of a step calculated. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Identifying a cognitive function level of the person does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The acquiring unit and body movement sensor do not add more than the insignificant extra-solution activity of mere data gathering to the judicial exception, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). The calculating unit does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al (Korean Patent No. KR 101205908, hereinafter Tak; a machine translation was relied upon for this rejection) in view of McCombie et al (US 2010/0298661 Al, hereinafter McCombie), Dagum (US 2015/0112899 A1, hereinafter Dagum), and Non-Patent Literature (NPL) to Ito ("Main Nerve Syndrome of Dementia Disorder; in particular, Normal Pressure Hydrocephalus Focusing on Gait Disorder", cited by applicant in 4/04/2019 IDS, hereinafter Ito).
Regarding Claim 1, Tak discloses a cognitive function evaluation device, comprising: 
a storing unit (Element 120, Fig. 3, [0026]) configured to store reference data on a relationship between a parameter of a body movement of a person and a cognitive function level of the person ("an index is extracted through a gait analysis algorithm, and the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123); 
an acquiring unit configured to acquire body movement data on a detected body movement (part of element 120 because element 120 stores data measured by element 110, [0033]) from a body movement sensor (element 110, Fig. 3) configured to detect the body movement of a subject walking ("Here, the sensor unit 110 may perform gait evaluation in three dimensions using a three-axis accelerometer and a three-axis angular accelerometer", [0031]); and 
a calculating unit (Element 100, Fig.1, [0026]) configured to calculate the parameter of the body movement from the body movement data acquired by the acquiring unit ("The gait analysis module (part of element 110, line 84) performs gait analysis through a coefficient of variance (CV) through an accelerometer and an angular velocity meter and  a detrended fluctuation analysis (DFA)", Lines 89-91) and check the calculated parameter of the body movement of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated parameter of the body movement of the body movement ("The step of evaluating initial cognitive impairment and dementia through gait and electrocardiogram monitoring through the data stored in the storage unit through the initial cognitive impairment and dementia evaluation system includes gait characteristics through the accelerometer and angular velocity through a gait analysis module (Gait dynamics)", lines 104-108), 
the parameter of the body movement is indicative of a cognitive impairment in the subject (“the present invention enables classification of each group using a gait variable …[to] evaluate the normal, elderly, early cognitive impairment, and dementia”, lines 154-158),
and the body movement data is data on a change in the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained in [0004-0007], Fig. 2).
Tak discloses the claimed invention except for expressly disclosing the parameter of the body movement calculated to be periodicity, 
wherein the calculating unit is configured to calculate the periodicity of the body movement using a frequency that is at least 6 Hz from a frequency spectrum obtained by performing a frequency analysis on the body movement data, the frequency of at least 6 Hz being a frequency component at a higher frequency than a frequency for walking, 
the calculating unit is configured to calculate a frequency spectrum by performing frequency analysis on the body movement data and calculate, using the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement, and 
the calculating unit is configured to output an evaluation result indicating the identified cognitive function level and to display the evaluation result.
However, McCombie teaches the parameter of the body movement calculated to be periodicity (Element 71, Fig. 6), 
wherein the calculating unit is configured to calculate the periodicity of the body movement (Fig. 6; “FIG. 6, for example, shows power spectra 70, 71, 72, 73 corresponding to ACC [motion] waveforms generated during, respectively, convulsing, falling, walking, and resting”, [0078]; “These power spectra were generated from both real and imaginary components of Fourier Transforms calculated from the corresponding time-dependent [motion] waveforms”, [0078]) using a frequency that is at least 6 Hz from a frequency spectrum obtained by performing a frequency analysis on the body movement data (Element 70, Fig. 6; “convulsing typically represents a well-defined, quasi-periodic motion; this corresponds to a strong, narrow peak occurring near 6 Hz that dominates the power spectrum 70”, [0079]), 
the calculating unit is configured to calculate a frequency spectrum by performing frequency analysis on the body movement data (“These power spectra were generated from both real and imaginary components of Fourier Transforms calculated from the corresponding time-dependent [motion] waveforms”, [0078]) and calculate, using the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement (By calculating the power at each frequency, the total area of the frequency components higher than 6 Hz is also known). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the parameter of the body movement of Tak, with the periodicity of McCombie, because the periodicity (i.e. the frequencies of at least 6 Hz which are a frequency component at a higher frequency than a frequency for walking) of body movement data can also signal the appearance of dementia, as taught by Ito (Introduction, paragraph 1). Both the parameter and the periodicity are indicative of the same medical symptoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tak, with the calculating unit is configured to calculate a frequency spectrum by performing frequency analysis on the body movement data and calculate, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement of McCombie, because components at these frequencies are where convulsion is often found (McCombie, [0079]), and frequency components at a higher frequency than those of walking in body movement data can signal the appearance of dementia, as taught by Ito (Introduction, paragraph 1). One of ordinary skill in the art would have recognized that the periodicity taught by McCombie the same parameter that is taught by Ito, and that by using it in the device of Tak, a way to detect cognitive function could be achieved.
Dagum teaches the calculating unit is configured to output an evaluation result indicating the identified cognitive function level (“the cognitive function metrics are computed locally on the device and the user views the outputs directly…”, [0063]) and to display the evaluation result (“…in the display screen of the electronic device 101”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a display to Tak, and output and display an evaluation result indicating the identified cognitive function level, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than the predictable results of displaying a calculated parameter to one of ordinary skill in the art. 
	Regarding Claim 5, modified Tak discloses the cognitive function evaluation device according to any claim 1, wherein the body movement data is data on a change in an acceleration of the subject over time in a horizontal direction orthogonal to a walking direction in which the subject is walking ("Here, the sensor unit 110 may perform gait evaluation in three dimensions using a three-axis accelerometer and a three-axis angular accelerometer", [0031], either one of the three axis or a combination of two of the 3 axis points to a horizontal direction orthogonal to a walking direction in which the subject is walking).
Regarding Claim 11, modified Tak discloses the cognitive function evaluation device according to claim 1, wherein the body movement sensor is an acceleration sensor ("110 is a MEMS-based inertial sensor module including an accelerometer ... ", [0030]), a camera, or a radio wave sensor.
Regarding Claim 12, Tak discloses a cognitive function evaluation method comprising: acquiring, by a device (part of element 120 because element 120 stores data measured by element 110, [0033]), body movement data on a detected body movement from a body movement sensor (Element 110 acquires, filters, and stores acceleration and angular velocity information, [0031-0032]) configured to detect the body movement of a subject walking ("110 may perform gait evaluation in three dimensions", [0031]); and 
 calculating, by the device, (Element 100, Fig.1, [0026]), a parameter of the body movement from the body movement data acquired in the acquiring ("The gait analysis module (part of element 110, line 84) performs gait analysis through a coefficient of variance (CV) through an accelerometer and an angular velocity meter and a detrended fluctuation analysis (DFA)", lines 89-91) and identifying a cognitive function level corresponding to the calculated parameter of the body movement by checking the calculated parameter of the body movement against reference data that is stored in a storing unit and indicates a relationship between the parameter of the body movement of a person walking and a cognitive function of the person ("The step of evaluating initial cognitive impairment and dementia through gait and electrocardiogram monitoring through the data stored in the storage unit through the initial cognitive impairment and dementia evaluation system includes gait characteristics through the accelerometer and angular velocity through a gait analysis module (Gait dynamics)", Lines 104-108), 
the parameter of the body movement is indicative of a cognitive impairment in the subject (“the present invention enables classification of each group using a gait variable …[to] evaluate the normal, elderly, early cognitive impairment, and dementia”, lines 154-158),
and the body movement data is data on a change in the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained in [0004-0007], Fig. 2).
Tak discloses the claimed invention except for expressly disclosing3 the parameter of the body movement calculated to be periodicity,
the device calculates the periodicity of the body movement using a frequency that is at least 6 Hz from a frequency spectrum obtained by performing a frequency analysis on the body movement data, the frequency of at least 6 Hz being a frequency component at a higher frequency than a frequency for walking, the periodicity of the body movement being indicative of a cognitive impairment in the subject, the body movement data is data on a change in the body movement over time, 
the calculating unit is configured to calculate a frequency spectrum by performing frequency analysis on the body movement data and calculate, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement, and 
the calculating unit is configured to output an evaluation result indicating the identified cognitive function level and to display the evaluation result.
However, McCombie teaches the parameter of the body movement calculated to be periodicity (Element 71, Fig. 6), 
wherein the device calculates the periodicity of the body movement (Fig. 6; “FIG. 6, for example, shows power spectra 70, 71, 72, 73 corresponding to ACC [motion] waveforms generated during, respectively, convulsing, falling, walking, and resting”, [0078]; “These power spectra were generated from both real and imaginary components of Fourier Transforms calculated from the corresponding time-dependent [motion] waveforms”, [0078]) using a frequency that is at least 6 Hz from a frequency spectrum obtained by performing a frequency analysis on the body movement data (Element 70, Fig. 6; “convulsing typically represents a well-defined, quasi-periodic motion; this corresponds to a strong, narrow peak occurring near 6 Hz that dominates the power spectrum 70”, [0079]), 
the periodicity of the body movement being indicative of a cognitive impairment in the subject, the calculating unit is configured to calculate a frequency spectrum by performing frequency analysis on the body movement data (“These power spectra were generated from both real and imaginary components of Fourier Transforms calculated from the corresponding time-dependent [motion] waveforms”, [0078]) and calculate, using the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement (By calculating the power at each frequency, the total area of the frequency components higher than 6 Hz is also known). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the parameter of the body movement of Tak, with the periodicity of McCombie, because the periodicity (i.e. the frequencies of at least 6 Hz which are a frequency component at a higher frequency than a frequency for walking) of body movement data can also signal the appearance of dementia, as taught by Ito (Introduction, paragraph 1). Both the parameter and the periodicity are indicative of the same medical symptoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Tak, with the device calculating a frequency spectrum by performing frequency analysis on the body movement data and calculate, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement of McCombie, because components at these frequencies are where convulsion is often found (McCombie, [0079]), and frequency components at a higher frequency than those of walking in body movement data can signal the appearance of dementia, as taught by Ito (Introduction, paragraph 1). One of ordinary skill in the art would have recognized that the periodicity taught by McCombie the same parameter that is taught by Ito, and that by using it in the device of Tak, a way to detect cognitive function could be achieved.
Dagum teaches the calculating unit is configured to output an evaluation result indicating the identified cognitive function level (“the cognitive function metrics are computed locally on the device and the user views the outputs directly…”, [0063]) and to display the evaluation result (“…in the display screen of the electronic device 101”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a display to Tak, and output and display an evaluation result indicating the identified cognitive function level, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than the predictable results of displaying a calculated parameter to one of ordinary skill in the art. 
Regarding Claim 13, modified Tak discloses a non-transitory computer-readable recording medium having recorded thereon a program for enabling a computer to implement the cognitive function evaluation method according to claim 12 ("and detailed further analysis can be facilitated by making a database through a personal computer or a smartphone", lines 125-127).

Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Tak in view of McCombie, Dagum, and Ito, and further in view of Fukuie (Japanese Patent No. JP2013059489, cited by applicant in 4/04/2019 IDS, hereinafter Fukuie).
Regarding Claim 4, modified Tak discloses the cognitive function evaluation device according to Claim 1, wherein the body movement data is data on a change in acceleration of the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained [0004-0007], Fig. 2; it does this in part using an accelerometer [0030] that measures acceleration; therefore, one of the characteristics measured must be acceleration of body movement over time). 
Modified Tak discloses the claimed invention except for expressly disclosing a calculating unit being configured to identify a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and 
perform frequency analysis on the body movement data in the identified time period. 
However, Fukuie teaches identifying a time period, during which the subject makes a predetermined number of steps while walking ("frequency analysis shall be conducted to the acceleration signal of the time section of the 5 walking-cycle degree", [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cognitive function evaluation device of Tak, with the identification of a walking cycle of Fukuie, because the tests need to be repetitive and defined if the purpose is to detect dementia whenever it appears in daily life, as taught by Tak (lines 70-74).
McCombie teaches frequency analysis on the body movement data (“These power spectra were generated from both real and imaginary components of Fourier Transforms calculated from the corresponding time-dependent [motion] waveforms”, [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the frequency analysis of McCombie, because frequency components at a higher frequency than those of walking in body movement data can signal the appearance of dementia, as taught by Ito (Introduction, paragraph 1).

Claim 10 is rejected under 35 U.S.C.103 as being unpatentable over Tak in view of McCombie, Ito, Dagum, and Fukuie, and further in view of Ichikawa et al (U.S. Patent Application No. 2016/0345870, cited by applicant in 4/04/2019 IDS, hereinafter Ichikawa).
Regarding Claim 10, modified Tak discloses the cognitive function evaluation device according to Claim 4. Modified Tak discloses the claimed invention except for expressly disclosing the calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data. However, Ichikawa teaches a calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from body movement data ("the calculating means may calculate positions of the motion sensors with respect to a center axis ... and may display the corrected positions on the monitor while superposing the conditions of movement in said two places", [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the relative position data of Ichikawa, because this allows physical features of the subject other than walking to be calculated (e.g. twisting, shifting), as taught by Ichikawa ([0042]), which can be a part of staggering, which is an indicator for dementia, as taught by Ito (Section 1, paragraph 1).
Fukuie teaches identifying a time period, during which the subject makes a predetermined number of steps while walking ("frequency analysis shall be conducted to the acceleration signal of the time section of the 5 walking-cycle degree", [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cognitive function evaluation device of Tak, with the identifying of a time period of Fukuie, because the tests need to be repetitive and defined if the purpose is to detect dementia whenever it appears in daily life, as taught by Tak (lines 70-74).

Claims 14 and 15 are rejected under 35 U.S.C.103 as being unpatentable over Tak in view of Ichikawa, Dagum, Ito, and Fukuie.
Regarding Claim 14, Tak discloses a cognitive function evaluation device, comprising: 
a storing unit (Element 120, Fig. 3, [0026]) configured to store reference data on a relationship between a parameter of a body movement of a person walking and a cognitive function level of the person ("an index is extracted through a gait analysis algorithm, and the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123); 
an acquiring unit configured to acquire body movement data on a detected body movement (part of element 120 because element 120 stores data measured by element 110, [0033]) from a body movement sensor (element 110, Fig. 3) configured to detect the body movement of a subject walking ("Here, the sensor unit 110 may perform gait evaluation in three dimensions using a three-axis accelerometer and a three-axis angular accelerometer", [0031]); and 
a calculating unit (Elements 100 and 200, Fig. 2, [0026]) configured to calculate the parameter of the body movement from the body movement data acquired by the acquiring unit ("The gait analysis module (part of element 110, line 84) performs gait analysis through a coefficient of variance (CV) through an accelerometer and an angular velocity meter and  a detrended fluctuation analysis (DFA)", Lines 89-91) and check the calculated parameter of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated parameter of the body movement ("The step of evaluating initial cognitive impairment and dementia through gait and electrocardiogram monitoring through the data stored in the storage unit through the initial cognitive impairment and dementia evaluation system includes gait characteristics through the accelerometer and angular velocity through a gait analysis module (Gait dynamics)", lines 104-108), 
the body movement data is data on a change in the acceleration of the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained in [0004-0007], Fig. 2), and
the cognitive function level being indicative of a cognitive impairment in the subject (“the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123).
Tak discloses the claimed invention except for expressly disclosing the parameter of body movement to be periodicity, wherein the periodicity of the body movement is a step length of the subject walking, 
the calculating unit is configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify a time period, during which the subject makes a predetermined number of steps while walking, based on the generated relative position data and calculate the step length from the body movement data in the identified time period, the identified time period being a time period after a predetermined time has passed after the subject starts walking, and based on the step length calculated, the calculating unit is configured to identify a cognitive function level of the person, the cognitive function level being indicative of a cognitive impairment in the subject.  
However, Ichikawa teaches a calculating unit (Element 34, Fig. 2) configured to generate relative position data on a movement of a center of gravity position of the subject (“the calculating means may detect the gravity direction on the basis of the data detected by the three-axis acceleration sensor”, [0036]) from the body movement data ("the calculating means may calculate positions of the motion sensors with respect to a center axis ... and may display the corrected positions on the monitor while superposing the conditions of movement in said two places", [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the relative position data of Ichikawa, because this allows physical features of the subject other than walking to be calculated (e.g. twisting, shifting), as taught by Ichikawa ( [0042]), which can be a part of staggering, which is an indicator for dementia, as taught by Ito (Section 1, paragraph 1). One of ordinary skill in the art would have recognized that relative position data can thus help indicate dementia.
Ito teaches variations in periodicity of the step length of a subject walking to be one of the signs of dementia ("The characteristics of the gait disorder of NPH are: the stride length shortens (shortened steps), shortens to 2 to 4 inches in the most serious cases; the step width ( distance between the right leg and the left leg while walking) widens (widened base), and the step width changes with every step and thus a staggering walk", Section 1, Paragraph 1). Because of this advantage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the parameter being periodicity of the body movement being a step length of the subject walking. One of ordinary skill in the art would have recognized that this is another good measure of detecting cognitive function disorder, it can be calculated from the body movement data and the generated relative position data of Ito, and, based on the step length calculated, it is possible to configure the calculating unit to identify a cognitive function level of the person, the cognitive function level being indicative of a cognitive impairment in the subject.
Fukuie teaches identifying a time period, during which the subject makes a predetermined number of steps while walking ("frequency analysis shall be conducted to the acceleration signal of the time section of the 5 walking-cycle degree", [0017]), the identified time period being a time period after a predetermined time has passed after the subject starts walking (The examiner notes this is an intended use of the calculating unit that further limits the claim limitation of “identifying a time period”. Any unit with a clock or timekeeping device, such as smartphone/computer 200 of Tak, can perform this functional limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cognitive function evaluation device of Tak, with the identification of a walking cycle of Fukuie, and base it on the generated relative position data, the identified time period being a time period after a predetermined time has passed after the subject starts walking (which can be done with the timekeeping capabilities of the device of Tak), because this allows physical features of the subject other than walking to be calculated (e.g. twisting, shifting), and the tests need to be repetitive and defined if the purpose is to detect dementia whenever it appears in daily life, as taught by Tak (lines 70-74).
Regarding Claim 15, Tak discloses a cognitive function evaluation device, comprising: 
a storing unit (Element 120, Fig. 3, [0026]) configured to store reference data on a relationship between a parameter of body movement and a cognitive function level of the person ("an index is extracted through a gait analysis algorithm, and the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123); 
an acquiring unit configured to acquire body movement data on a detected body movement (part of element 120 because element 120 stores data measured by element 110, [0033]) from a body movement sensor (element 110, Fig. 3) configured to detect the body movement of a subject walking ("Here, the sensor unit 110 may perform gait evaluation in three dimensions using a three-axis accelerometer and a three-axis angular accelerometer", [0031]); and 
a calculating unit (Element 100, Fig.1, [0026]) configured to calculate the parameter of the body movement from the body movement data acquired by the acquiring unit ("The gait analysis module (part of element 110, line 84) performs gait analysis through a coefficient of variance (CV) through an accelerometer and an angular velocity meter and  a detrended fluctuation analysis (DFA)", Lines 89-91) and check the calculated parameter of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated parameter of the body movement ("The step of evaluating initial cognitive impairment and dementia through gait and electrocardiogram monitoring through the data stored in the storage unit through the initial cognitive impairment and dementia evaluation system includes gait characteristics through the accelerometer and angular velocity through a gait analysis module (Gait dynamics)", lines 104-108), 
the parameter of the body movement to be periodicity, wherein the periodicity of the body movement is a time taken for the subject to take one step when walking (The purpose of the device is to analyze the variation in time to take each step as explained [0004-0007], Fig. 2),
wherein the body movement data is data on a change in the acceleration of the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained in [0004-0007], Fig. 2), and 
the cognitive function level being indicative of a cognitive impairment in the subject (“the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123).
Tak discloses the claimed invention except for expressly disclosing the calculating unit is configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and, after a predetermined time has passed after the subject starts walking, identify a time period, during which the subject makes a predetermined number of steps while walking, based on the generated relative position data and calculate the time of a step from the body movement data in the identified time period, the identified time period being a time period after a predetermined time has passed after the subject starts walking, and 
based on the time of the step calculated, the calculating unit is configured to identify a cognitive function level of the person, the cognitive function level being indicative of a cognitive impairment in the subject.
However, Ichikawa teaches a calculating unit (Element 34, Fig. 2) configured to generate relative position data on a movement of a center of gravity position of the subject configured to generate relative position data on a movement of a center of gravity position of the subject (“the calculating means may detect the gravity direction on the basis of the data detected by the three-axis acceleration sensor”, [0036]) from the body movement data ("the calculating means may calculate positions of the motion sensors with respect to a center axis ... and may display the corrected positions on the monitor while superposing the conditions of movement in said two places", [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the relative position data of Ichikawa, because this allows physical features of the subject other than walking to be calculated (e.g. twisting, shifting), as taught by Ichikawa ( [0042]), which can be a part of staggering, which is an indicator for dementia, as taught by Ito (Section 1, paragraph 1). One of ordinary skill in the art would have recognized that relative position data can thus help indicate dementia.
Fukuie teaches identifying a time period, during which the subject makes a predetermined number of steps while walking ("frequency analysis shall be conducted to the acceleration signal of the time section of the 5 walking-cycle degree", [0017]), and calculating the time of a step from the body movement data in the identified time period (Elements 411-414, Fig. 4A correspond to t1-t4 [0028], which corresponds to when "the heel arrives at a ground surface...and the heel arrives at a ground surface again", [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cognitive function evaluation device of Tak, with the identification of a walking cycle of Fukuie, based on the relative position data of Ichikawa, because the tests need to be repetitive and defined if the purpose is to detect dementia whenever it appears in daily life, as taught by Tak (lines 70-74), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to calculate the time of a step in the identified lines period, the identified time period being a time period after a predetermined time has passed after the subject starts walking (The examiner notes this is an intended use of the calculating unit that further limits the claim limitation of “identifying a time period”. Any unit with a clock or timekeeping device, such as smartphone/computer 200 of Tak, can perform this functional limitation). because the variations in a time of a step are one of the indicators of dementia, as taught by Tak ([0006-0007]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, based on the time of the step calculated, configure the calculating unit to identify a cognitive function level of the person, the cognitive function level being indicative of a cognitive impairment in the subject, because variations in a time of a step are one of the indicators of dementia, as taught by Tak ([0006-0007]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791